                Case 1:21-cr-00204-BAH Document 52 Filed 07/09/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA                               )(
                                                           )(       Criminal No. 21-204-01 (BAH)
                            v.                             )(       Chief Judge Howell
                                                           )(       Status: July 16, 2021
            MATTHEW BLEDSOE                                )(


                  MOTION TO MODIFY CONDITIONS OF RELEASE
                AND POINTS AND AUTHORITY IN SUPPORT THEREOF

           COMES NOW the defendant, Matthew Bledsoe, by and through undersigned counsel,
and respectfully moves this Honorable Court to modify his conditions of release in this case by
vacating the requirement that he be subject to GPS location monitoring. In support of this
motion, Mr. Bledsoe would show:
           1.       On January 15, 2021, Matthew Bledsoe was arrested in Memphis, Tennessee,
where he resides. He was arrested on a warrant that originated in this case. The charges at issue
in the warrant pertain to the events that occurred at the United States Capitol on January 6, 2021.
The same day that Mr. Bledsoe was arrested on the warrant, he had an initial appearance before a
Magistrate Judge in the United States District Court for the Western District of Tennessee. At
that appearance, Mr. Bledsoe was released on conditions that included GPS location monitoring.
Mr. Bledsoe’s case was subsequently transferred to this District and assigned to this Court.
           2.       On February 10, 2021, Mr. Bledsoe filed an Under Seal Motion to Modify
Conditions of Release and Points and Authority in Support Thereof.1 In this motion, Mr.
Bledsoe requested that the Court vacate the requirement that he be subject to GPS location
monitoring while his case is pending. A hearing was held in this case on February 12, 2021. At
1
    The motion was filed under seal because it made reference to materials that had previously placed under seal.



                                                            1
            Case 1:21-cr-00204-BAH Document 52 Filed 07/09/21 Page 2 of 4




that time, the Court denied the motion, but the Court indicated that it would be willing to revisit
the issue if Mr. Bledsoe could show long-term compliance with his GPS location monitoring.
The court suggested a six-month period of compliance would be sufficient to revisit the issue.
       3.       The next status conference in this case is on July 16, 2021. At that time, Mr.
Bledsoe will have been on GPS location monitoring for exactly six months. On June 14, 2021,
undersigned counsel spoke by phone with Christine Schuck of the Pretrial Services Agency
(PSA) for the District of Columbia. Ms. Schuck indicated that she had confirmed with PSA for
the Western District of Tennessee, who is supervising Mr. Bledsoe’s release in this case, that Mr.
Bledsoe has not had any violations since being placed on GPS location monitoring on January
15, 2021. Ms. Schuck informed counsel that PSA for the Western District of Tennessee would
defer to the Court as to whether the requirement that Mr. Bledsoe be on GPS-location monitoring
should now be lifted. However, Ms. Schuck also informed counsel that, as a matter of general
policy, PSA for the District of Columbia does not recommend reducing the level of supervision
for defendants charged in the United States District Court for the District of Columbia. On July
8, 2021, Ms. Schuck and counsel communicated again. At this time, Ms. Schuck informed
counsel that Mr. Bledsoe remains free of any GPS-location-monitoring violations and is in
compliance with his release conditions. Ms. Schuck also informed counsel that PSA for the
Western District of Tennessee would still defer to the Court as to whether the requirement that
Mr. Bledsoe be on GPS location monitoring should now be lifted.
       4.       Mr. Bledsoe has been indicted in this case on five counts: 1) Obstruction of an
Official Proceeding (18 U.S.C. §§ 1512(c)(2), 2); 2), Entering and Remaining in a Restricted
Building or Grounds (18 U.S.C. § 1752(a)(1)); 3) Disorderly or Disruptive Conduct in a
Restricted Building or Grounds 18 U.S.C. § 1752(a)(2)); 4) Disorderly Conduct in a Capitol
Building (40 U.S.C. § 5104(e)(2)(D)); and 5) Parading, Demonstrating, or Picketing in a Capitol
Building (40 U.S.C. § 5104(e)(2)(G)). Only count 1 is a felony. Counts 2 and 3 are



                                                 2
            Case 1:21-cr-00204-BAH Document 52 Filed 07/09/21 Page 3 of 4




misdemeanors, and counts 4 and 5 are petty offenses. Mr. Bledsoe is not charged with assaulting
anyone, damaging any property, or making any kind of forced entry, and the government has not
disclosed any evidence that he engaged in any such conduct.
       5.       Mr. Bledsoe owns a moving company and spends a fair amount of his work time
outdoors loading and unloading furniture off trucks while in the presence of his customers. Mr.
Bledsoe’s ability to do business depends on his customers having a certain degree of trust in him.
His business is in western Tennessee, where it obviously gets very hot in the summer.
Ordinarily, in summer, Mr. Bledsoe wears shorts at work, but he obviously cannot do this now
because they would expose his ankle bracelet. Also, given the nature of his work, it is hard to
conceal the ankle bracelet entirely even when wearing long pants.
       6.       On June 14, 2021, undersigned counsel spoke by phone with Assistant United
States Attorneys Jamie Carter and Mitra Jafary-Hariri. Undersigned counsel explained to Ms.
Carter and Ms. Jafary-Hariri the substance and purpose of this motion. Ms. Carter and Ms.
Jafary-Hariri indicated that the government opposes the motion.
       7.       Mr. Bledsoe has been on GPS location monitoring for six months and has not had
any violations. In this he has demonstrated a high degree of trustworthiness. It is therefore
submitted that such monitoring for Mr. Bledsoe is not now necessary “to reasonably assure [his]
appearance… as required and the safety of any other person and the community.” 18 U.S.C. §
3142(c)(1)(B). Accordingly, the requirement that Mr. Bledsoe be on GPS location monitoring as
a condition of his release should be vacated.
       8.       Conditions of release can be modified by a judicial officer at any time. 18 U.S.C.
§ 3142(c)(3).




                                                 3
         Case 1:21-cr-00204-BAH Document 52 Filed 07/09/21 Page 4 of 4




       WHEREFORE, the defendant, Matthew Bledsoe, moves this Honorable Court to vacate
the requirement that he be subject to GPS location monitoring as a condition of his release.


                                                     Respectfully submitted,

                                                     ____/s/____________
                                                     Jerry Ray Smith, Jr.
                                                     D.C. Bar No. 448699
                                                     Counsel for Matthew Bledsoe
                                                     717 D Street, N.W.
                                                     Suite 310
                                                     Washington, DC 20004
                                                     E-mail: jerryraysmith@verizon.net
                                                     Phone: (202) 347-6101




                                                4
